Title: To Thomas Jefferson from Anonymous, 31 December 1804
From: Anonymous
To: Jefferson, Thomas


                        
                            
                        
                        Abstract of Monies expended on Account of the Presidents House from  1st January to 31 Decemr. 1804 inclusive
                  
                     
                        
                           
                               To whom paid & for what purpose
                           No. of Check
                           Dolls. 
                           Cts.
                        
                        
                           Henry Ingles
                           for Ironmongery
                           1
                           13
                           34
                        
                        
                           Peter Lenox
                           Labour at Ice House &  
                              ofLumber
                           2
                           12
                           66
                        
                        
                           John Maffitt
                           (Ironmongery)
                           3
                           22
                           06
                        
                        
                           Henry Shepherd
                           (Casting)
                           4
                           3
                           
                        
                        
                           roll workman on roof
                           5
                           152
                           75
                        
                        
                           Griffith Combes
                           (Boards, Posts & Scantling)
                           6
                           14
                           76
                        
                        
                           Ross & Tilley
                           Nails
                           7
                           7
                           17
                        
                        
                           John Bullus
                           Whitening & Casks
                           8
                           15
                           67
                        
                        
                           Nicholas Veirick
                           Cartage &c
                           9
                           5
                           75
                        
                        
                           roll workman on iron roof
                           10
                           193
                           75
                        
                        
                           Hazlehurst & Brothers
                           Pipes, Brass Cocks freight &c
                           11
                           48
                           17
                        
                        
                           Frederick Long
                           
                           12
                           4
                           
                        
                        
                           James C. King
                           
                           13
                           50
                           50
                        
                        
                           Robert Clarke
                           painting Glazing &c
                           14
                           168
                           05
                        
                        
                           James Martin
                           Black Smith Work
                           15
                           72
                           45
                        
                        
                           Joseph Dougherty
                           work done at Ice House
                           16
                           2
                           
                        
                        
                           William Thomson
                           repairing roof of P. House
                           17
                           3
                           
                        
                        
                           Robert Clarke
                           Oil turpentine &c
                           18
                           1
                           64
                        
                        
                           roll workman on iron roof
                           19
                           203
                           12
                        
                        
                           Capt. McFarland
                           Freight
                           20
                           13
                           69
                        
                        
                           Capt. Hand
                           
                               do
                           21
                           17
                           50
                        
                        
                           Joseph Nevitt
                           Freight & Drayage
                           22
                           2
                           50
                        
                        
                           James C. King
                           Boards, planks, Scantling, Shingles, Posts &c
                           23
                           60
                           67
                        
                        
                           Joseph Donath & Co.
                           Window Glass
                           24
                           101
                           67
                        
                        
                           Orlando Cook
                           labour & Carting
                           25
                           10
                           83
                        
                        
                           Elisha O. Williams
                           Cartage
                           26
                           3
                           50
                        
                        
                           Peter Howard
                           
                           27
                           1
                           90
                        
                        
                           roll workman on iron roof
                           28
                           193
                           75
                        
                        
                           Samuel Mifflin
                           Sheet & hoop Iron
                           29
                           1431
                           69
                        
                        
                           
                               ditto
                           Ironmongery &c
                           30
                           213 
                           09
                        
                        
                           
                               ditto
                           Sheet Iron
                           31
                           1,025
                           21
                        
                        
                           
                               ditto
                           Wood screws, Whiting Lintseed oil &c
                           32
                           497
                           66
                        
                        
                           James Martin
                           Black Smith Work
                           33
                           46
                           67
                        
                        
                           
                               ditto
                           
                               ditto
                           34
                           3
                           62
                        
                        
                           Peter Lenox
                           Carpenters Work & Cartage
                           35
                           73
                           16
                        
                        
                           Frederick Long
                           Cartage
                           36
                           1
                           
                        
                        
                           Daniel Morse
                           Freight
                           37
                           31
                           97
                        
                        
                           roll workman on iron roof
                           38
                           206
                           25
                        
                        
                           George King & Co.
                           Planks & Scantling
                           39
                           34
                           79
                        
                        
                           Samuel Mifflin
                           Sheet & hoop Iron
                           40
                           759
                           89
                        
                        
                           James C. King
                           Planks & Scantling
                           41
                           168
                           74
                        
                        
                           Samuel Mifflin
                           Sheet & hoop Iron
                           42
                           200
                           98
                        
                        
                           Thomas Taylor
                           
                           43
                           4
                           50
                        
                        
                           roll labourers & Carters
                           44
                           203
                           97
                        
                        
                           roll Carpenters
                           
                           45
                           70
                           81
                        
                        
                           Griffith Combes
                           Boards & Plank
                           46
                           128
                           30
                        
                        
                           John Hollingshead
                           Grind Stone
                           47
                           3
                           25
                        
                        
                           roll workman iron roof
                           48
                           194
                           25
                        
                        
                           Peter Howard
                           Cartage
                           49
                           2
                           25
                        
                        
                           Saml. N. Smallwood
                           plank & Scantling
                           50
                           49
                           49
                        
                        
                           George King & Co.
                           
                               do
                           51
                           15
                           16
                        
                        
                           James Martin
                           Black Smith work
                           52
                           5
                           10
                        
                        
                           Leonard Mackall
                           Cartage
                           53
                           1
                           50
                        
                        
                           
                               ditto
                           
                               do
                           54
                           1
                           50
                        
                        
                           Roll of Labourers & Carters
                           55
                           377
                           96
                        
                        
                           Roll workman on Iron roof
                           56
                           184
                           25
                        
                        
                           Roll Carpenters
                           
                           57
                           266
                           86
                        
                        
                           John Lewis 
                           Cartage
                           58
                           14
                           91
                        
                        
                           James C. King
                           Plank
                           59
                           60
                           05
                        
                        
                           Daniel Caffray
                           Cartage
                           60
                           1
                           12
                        
                        
                           William Howard
                           
                               do
                           61
                           3
                           48
                        
                        
                           Nicholas Veirick
                           Screws
                           62
                           26
                           09
                        
                        
                           James Serrill
                           freight
                           63
                           11
                           30
                        
                        
                           Hugh Boyd
                           Sundry repairs of Brick work
                           64
                           29
                           85
                        
                        
                           Griffith Combes
                           Joists & plank
                           65
                           101
                           18
                        
                        
                           roll Plumber’s
                           
                           66
                           106
                           32
                        
                        
                           roll labourers & Carters
                           67
                           46
                           87
                        
                        
                           Henry Foxall
                           Stew Hole & Grate
                           68
                           1
                           47
                        
                        
                           roll Carpenters
                           
                           69
                           302
                           09
                        
                        
                           Alexander Cochran
                           Nails, Brads & Sprigs
                           70
                           43
                           13
                        
                        
                           James Martin
                           Blacksmith work
                           71
                           2
                           75
                        
                        
                           
                               ditto
                           
                               ditto
                           72
                           8
                           20
                        
                        
                           roll Labourers & Carters
                           73
                           66
                           75
                        
                        
                           roll Carpenters
                           
                           74
                           259
                           23
                        
                        
                           roll workman on iron roof
                           75
                           192
                           75
                        
                        
                           
                               ditto
                           
                           76
                           155
                           37
                        
                        
                           George King & Co. 
                           Boards, Plank &c
                           77
                           15
                           33
                        
                        
                           William Shepherd
                           Cartage
                           78
                           1
                           
                        
                        
                           James C. King
                           Boards, Laths & Hauling
                           79
                           18
                           29
                        
                        
                           John Hanley
                           Lathing Plaistering &c
                           80
                           116
                           39
                        
                        
                           
                               ditto
                           Lime
                           81
                           52
                           50
                        
                        
                           Thomas Whelan & Others
                           Digging earth &c
                           82
                           214
                           58
                        
                        
                           George Andrews
                           Ornamental Work
                           83
                           47
                           10
                        
                        
                           Samuel Mifflin
                           Premium & Insurance & Commiss
                           84
                           526
                           75
                        
                        
                           Peter Lenox
                           Carpenter work
                           85
                           1,033
                           03
                        
                        
                           roll Plumbers
                           
                           86
                           81
                           92
                        
                        
                           roll Labourers & Carters
                           87
                           16
                           50
                        
                        
                           Lewis Clephan
                           One large Sheet of Glass
                           88
                           2
                           
                        
                        
                           Hugh Boyd
                           Brick work, Bricks &c
                           89
                           205
                           42
                        
                        
                           George Andrews
                           Ornamental work
                           90
                           12
                           10
                        
                        
                           Solomon Spunaugle
                           Blacksmith work
                           91
                           1
                           74
                        
                        
                           roll Carpenters
                           
                           92
                           238
                           82
                        
                        
                           roll workman on Iron roof
                           93
                           128
                           25
                        
                        
                           Hugh Boyd
                           Brick work
                           94
                           3
                           17
                        
                        
                           Corns. Coningham
                           Lime
                           95
                           139
                           50
                        
                        
                           Orlando Cook
                           Tanners work
                           96
                           26
                           96
                        
                        
                           Benjamin Holsey
                           Post & rails
                           97
                           6
                           80
                        
                        
                           roll Labourers
                           
                           98
                           16
                           12
                        
                        
                           Thady Hogan
                           paving
                           99
                           4
                           56
                        
                        
                           Benj Hy Latrobe
                           
                           100
                           
                              465
                           
                           
                              —
                           
                        
                        
                           
                           Drs
                           12,410
                           36
                        
                     
                  
                        
                            
                        
                    